Exhibit 10.8

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), dated as of February 12, 2020 is
entered into by and between Serena Wolfe (the “Executive”) and Annaly Capital
Management, Inc., a Maryland corporation (the “Company”).

1.    Employment.

(a)     The Company hereby employs and engages the Executive as Chief Financial
Officer of Annaly Capital Management, Inc. The Executive’s duties as Chief
Financial Officer shall be such duties typically required of a Chief Financial
Officer, and as shall from time to time be agreed upon by the Executive and the
Company. The Executive shall report to the Chief Executive Officer or the Board.

(b)     The term (“Term”) of this Agreement shall commence as of the closing of
the Company’s internalization transaction pursuant to which Company becomes an
internally managed company and shall continue through December 31, 2021, unless
extended by each party hereto. Prior to the Term becoming effective, Executive
shall continue to be bound by her August 6, 2019 Employment Agreement with
Annaly Management Company LLC.

(c)     The Executive’s services shall be performed in New York, New York or
such other location as the Company and Executive shall agree. Except for periods
of Disability (as defined below), during the Term, the Executive shall devote
substantially all of her business time, attention and energies to the
performance of her duties under this Agreement; provided, however, that the
Executive shall be allowed, to the extent such activities do not substantially
interfere with the performance by the Executive of her duties and
responsibilities hereunder (i) to manage the Executive’s personal, financial and
legal affairs, and (ii) with prior written consent from the Company, in its sole
and absolute discretion, to serve on civic or charitable boards or committees,
or on the boards or committees of any other entity, so long as such activities
are permitted under the Company’s code of conduct and employment policies and do
not violate the terms of this Agreement, including Sections 8 and 9 below, or
any other written agreement between the Company and the Executive. Exhibit A
attached hereto identifies the boards and committees on which the Executive
currently serves. Furthermore, the Executive shall exercise due diligence and
care in the performance of her duties to the Company under this Agreement.

2.    Compensation.

(a)     Base Salary.     During the Term, the Company shall pay the Executive,
and the Executive agrees to accept from the Company, in payment for her services
to the Company, a base salary equal to a per annum amount of $750,000 (“Base
Salary”), payable in accordance with the Company’s normal payroll practices. The
Base Salary can be increased (but not decreased) at any time by the Company. The
Executive’s salary as increased shall be deemed to be the Base Salary for all
purposes under this Agreement.



--------------------------------------------------------------------------------

(b)    Incentive Bonuses.

(i)    For the 2020 fiscal year, the Executive shall receive a minimum annual
cash bonus equal to $2,750,000, which shall be paid to the Executive in January
2021 (or such other time as the Company pays its annual 2020 bonuses in 2021,
but no later than March 15, 2021) (the “2020 Bonus”).

(ii)    For the 2021 fiscal year, the Executive shall receive a minimum annual
cash bonus of $3,250,000, which shall be paid to the Executive in January 2022
(or such other time as the Company pays its annual 2021 bonuses in 2022, but no
later than March 15, 2022) (the “2021 Bonus,” together with the 2019 and 2020
Bonuses, the “Guaranteed Bonuses”).

(iii)    With respect to fiscal years during the Term commencing with the 2022
fiscal year, the Executive shall be eligible to receive an amount as determined
by the Compensation Committee of the Board of Directors of the Company in its
sole and absolute discretion for fiscal years following the 2021 fiscal year
(“Annual Bonus”). Any Annual Bonus shall be paid after the end of the fiscal
year to which it relates, at the same time and under the same terms and
conditions as the bonuses for other senior executives of the Company; provided
that in no event shall the Executive’s Annual Bonus be paid later than two and a
half months after the last day of the fiscal year to which the Annual Bonus
relates. The Annual Bonus shall be subject to the terms of the annual bonus plan
that is applicable to other senior executives of the Company. Executive
acknowledges and agrees that her annual bonuses can be paid by an affiliate of
the Company.

3.     Fringe Benefits. During the Term, the Executive shall be entitled to
participate in any employee benefit plans or programs adopted from time to time
by the Company for the benefit of its senior executive employees, and the
Executive shall be entitled to receive such other fringe benefits as may be
granted to her from time to time by the Company. Nothing in this Agreement shall
preclude the Company from terminating or amending any employee benefit plan or
program from time to time after the Effective Date.

(a)     Benefit Plans. The Executive shall be entitled to participate in any
benefit plans relating to stock options, stock purchases, awards, pension,
thrift, profit sharing, life insurance, medical coverage, education, or other
retirement or employee benefits available to other senior executive employees of
the Company, subject to any restrictions (including waiting periods) specified
in such plans.

(b)     Vacation. The Executive shall be entitled to five weeks of paid vacation
per calendar year, in accordance with the Company’s vacation policies.

4.    Expenses.

(a)     Business Expenses. The Company shall reimburse the Executive for any and
all necessary, customary and usual expenses, properly receipted in accordance
with Company policies, incurred by Executive on behalf of the Company.

(b)     Moving Expenses. The Company shall reimburse the Executive for all usual
relocation expenses incurred by the Executive and her household in moving to the

 

2



--------------------------------------------------------------------------------

New York, New York area in accordance with the Company’s relocation expense
practices, including, without limitation, (i) all moving expenses (including
vehicles), (ii) all realtor, broker, title and other fees and costs associated
with the sale of Executive’s current home and purchase or a home in the New York
area, (iii) storage costs; (iv) airfare for Executive and family, and (v) rental
payments for temporary living quarters for Executive and family in the New York,
New York area for a period not to exceed six months. Reimbursement payments
shall be grossed up to account for any tax obligations incurred by the Executive
as part of this reimbursement obligation. In the event that the Executive
resigns without Good Reason (as defined below) or is terminated for Cause (as
defined below) prior to December 8, 2021, she shall repay the relocation costs
on a pro-rated basis, with 1/24th of the relocation costs being forgiven for
each full month of her employment with the Company following December 9, 2019.

5.    Termination of Executive’s Employment.

(a)     Death. In the event of the Executive’s death during her employment, the
Company shall pay or provide the Executive’s executor, legal representative,
administrator or designated beneficiary, as applicable, any Base Salary or
Annual Bonus earned, accrued and owing but not yet paid under Section 2 above
and any benefits accrued and due under any applicable benefit plans and programs
of the Company (“Accrued Obligations”). If the Executive’s death occurs on or
before December 31, 2021, the Company will also pay or provide the Executive’s
executor, legal representative, administrator or designated beneficiary, as
applicable, the payments set forth in Section 6 below.

(b)     Disability. If, as a result of the Executive’s incapacity due to
physical or mental illness (“Disability”), the Executive shall have been absent
from the full-time performance of her duties with the Company for six
consecutive months, and, within 30 days after written notice is provided to her
by the Company, the Executive shall not have returned to the full-time
performance of her duties, the Executive’s employment under this Agreement may
be terminated by the Company for Disability. With respect to the period which
begins when the Executive is first absent from the full-time performance of her
duties with the Company due to Disability and ends upon the later of (i) the
date she is terminated from employment in accordance with the foregoing
sentence, or, (ii) the date she begins receiving long-term disability payments
under the Company’s long-term disability plan for senior executives (“Salary
Continuation Period”), the Company shall continue to pay the Executive her Base
Salary at the rate in effect at the commencement of such period of Disability.
Upon the end of the Salary Continuation Period, the Company shall pay or provide
the Executive the Accrued Obligations. If the Executive’s termination on account
of Disability occurs on or before December 31, 2021, the Company will also pay
the Executive the payments set forth in Section 6 below.

(c)     Termination by the Company for Cause. The Company may terminate the
Executive’s employment under this Agreement for “Cause,” at any time prior to
expiration of the Term of the Agreement, only in the event of (i) the
Executive’s failure to substantially perform the duties described in this
Agreement, (ii) acts or omissions constituting recklessness or willful
misconduct on the part of the Executive in respect of her fiduciary obligations
to the Company which is materially and demonstrably injurious to the Company, or
(iii) the Executive’s conviction for fraud, misappropriation or embezzlement in
connection with

 

3



--------------------------------------------------------------------------------

the assets of the Company or Annaly or its subsidiaries. In the case of clause
(i) only, it shall also be a condition precedent to the Company’s right to
terminate the Executive’s employment for Cause that (1) the Company shall first
have given the Executive written notice stating with specificity the reason for
the termination (“breach”) at least 60 days before such determination and the
Executive and her counsel are given the opportunity to answer such grounds for
termination in person, at a hearing or in writing, in the Executive’s
discretion; and (2) if such breach is susceptible to cure or remedy, a period of
60 days from and after the giving of the notice described in (1) shall have
elapsed without the Executive having effectively cured or remedied such breach
during such 60-day period, unless such breach cannot be cured or remedied within
60 days, in which case the period for remedy or cure shall be extended for a
reasonable time (not to exceed an additional 30 days), provided the Executive
has made and continues to make a diligent effort to effect such remedy or cure.
In the case of clause (iii) above, the Executive’s employment may be terminated
immediately without any advance written notice. Upon a determination that
grounds exist for a termination for Cause by the Company and that the breach
cannot be cured, or immediately in the case of clause (iii) above, the
Executive’s employment shall terminate for Cause and the Company shall only be
obligated to pay or provide the Accrued Obligations.

(d)     Termination by the Company other than for Cause or by the Executive for
Good Reason. During the Term, the Company may terminate the Executive’s
employment without Cause by giving the Executive notice in writing not less 90
days in advance of such termination (or pay in lieu thereof), or the Executive
may terminate her employment for Good Reason (the amount of compensation
received during the notice period as pay in lieu of work or as paid
administrative leave, is referred to as “Notice Pay”).     In such event, the
Company shall pay or provide the Executive with: (1) the Accrued Obligations,
and (2) if such termination occurs after December 31, 2021 (whether or not
during the Term), all amounts allowed pursuant to the Employee Retention and
Severance Policy (less any Notice Pay provided), subject to the terms and
conditions of the Employee Retention and Severance Policy as it may exist and be
amended from time to time. During any notice period provided to the Executive by
the Company, the Company may in its sole discretion place the Executive on paid
administrative leave. The Executive shall not be entitled to any other
compensation or benefits, except as may be separately negotiated by the parties
in writing in conjunction with the termination of Executive’s employment. If the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason on or before December 31, 2021, the Company will also
pay the Executive the payments set forth in Section 6 below. For purposes of
this Agreement, “Good Reason” shall mean the occurrence of one or more of the
following without the Executive’s written consent: (i) a material breach of this
Agreement by the Company, or (ii) a materially significant change in the
Executive’s duties, authorities or responsibilities, or (iii) the relocation of
the Executive’s principal place of employment more than 20 miles from New York,
New York, or (iv) the failure of the Company to obtain the assumption in writing
of its obligations to perform this Agreement by any successor to all or
substantially all of the assets or business of the Company within 15 days upon a
merger, consolidation, sale or similar transaction, provided, however, that none
of the events specified in (i), (ii), or (iii) shall constitute Good Reason
unless the Executive shall have notified the Company in writing describing the
events which constitute Good Reason and the Company shall have failed to cure
such event within a reasonable period, not to exceed 30 days, after the
Company’s actual receipt of such written notice.

 

4



--------------------------------------------------------------------------------

(e)     Termination by the Executive other than for Good Reason. The Executive
may at any time during the Term of this Agreement terminate her employment
hereunder for any reason or no reason (other than for Good Reason) by giving the
Company notice in writing not less 90 days in advance of such termination. The
Executive shall have no further obligations to the Company after the effective
date of her termination, as set forth in the notice. In the event of a
termination by the Executive other than for Good Reason, the Company shall pay
or provide the Accrued Obligations.

6.    Compensation upon Termination by the Company other than for Cause, upon
Termination by the Executive for Good Reason or upon Termination on account of
Death or Disability on or before December 31, 2021. If the Executive’s
employment shall be terminated by the Company other than for Cause, by the
Executive for Good Reason, or on account of the Executive’s death or Disability,
in each case on or before December 31, 2021, or the Company fails to permit
Executive to commence employment with it after she has terminated employment
with her current employer (other than such failure due to (i) Executive’s
commission of an act of dishonesty, fraud, embezzlement or theft, or any felony
or crime of moral turpitude or (ii) Executive’s termination of employment with
her current employer on account of cause), the Executive (or, in the event of
death, Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable) shall be entitled to the following:

(a)     The Company will pay the Executive any unpaid Guaranteed Bonuses.
Subject to any required delay under Section 12, such Guaranteed Bonuses will be
paid at the same times that they would have been paid had the Executive’s
employment not terminated. For the avoidance of doubt, if the Executive’s
employment is terminated by the Company other than for Cause, by the Executive
for Good Reason, or on account of the Executive’s death or Disability, in each
case in 2022 before the 2021 Bonus is paid, the Executive will be entitled to
payment of the 2021 Bonus.

(b)     The Company will pay the Executive the Base Salary that she would have
received through December 31, 2021 had her employment not terminated. Subject to
any required delay under Section 12 or Section 6(d) below, such Base Salary will
be paid in accordance with the Company’s regular payroll practices, commencing
with the first payroll date following the Executive’s termination of employment.

(c)     For the Healthcare Continuation Period (described below), provided that
the Executive timely elects continued health coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), the Company will pay or reimburse
the Executive for the COBRA premiums for such continued health coverage for the
Executive and, where applicable, her spouse and dependents, at the level in
effect as of the date of the Executive’s termination of employment, less the
employee portion of the applicable premiums that the Executive would have paid
had she remained employed through the Healthcare Continuation Period (the COBRA
continuation coverage period shall run concurrently with the Healthcare
Continuation Period). The Healthcare Continuation Period shall begin on the date
of

 

5



--------------------------------------------------------------------------------

the Executive’s termination of employment and shall end upon the earliest of:
(i) December 31, 2021, (ii) the date that the Executive is eligible for group
health coverage with a subsequent employer and (iii) the end of the COBRA
continuation coverage period. The Executive shall promptly notify the Company if
she becomes eligible for group health coverage with a subsequent employer.
Notwithstanding the foregoing, the Company reserves the right to restructure the
foregoing COBRA premium payments or reimbursements in any manner necessary or
appropriate to avoid fines, penalties or negative tax consequences to the
Company or the Executive (including, without limitation, to avoid any penalty
imposed for violation of the nondiscrimination requirements under the Patient
Protection and Affordable Care Act or the guidance issued thereunder), as
determined by the Company in its sole and absolute discretion.

(d)     The foregoing payments and benefits in this Section 6 are subject to the
Executive (or, in the event of death, Executive’s executor, legal
representative, administrator or designated beneficiary, as applicable) signing
and not revoking a general release in a form attached hereto as Exhibit B,
subject to such legally required changes as the Company may require (the
“Release”). Any payments and benefits in this Section 6 that are delayed on
account of the Release not yet becoming effective will be paid or provided on
the first regular payroll date following the date the Release becomes effective,
but not later than 60 days following the Executive’s termination of employment,
and any installment payments not paid between the termination date and the date
of the first payment will be paid with the first payment, subject to any
required delay under Section 12.

7.    Section 280G. In the event of a change in ownership or control under
section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), if
it shall be determined that any payment or distribution in the nature of
compensation (within the meaning of section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would constitute an “excess parachute payment” within the meaning of
section 280G of the Code, the aggregate present value of the Payments under the
Agreement shall be reduced (but not below zero) to the Reduced Amount (defined
below) if and only if the Accounting Firm (described below) determines that the
reduction will provide the Executive with a greater net after-tax benefit than
would no reduction. No reduction shall be made unless the reduction would
provide Executive with a greater net after-tax benefit. The determinations under
this Section shall be made as follows:

(a)     The “Reduced Amount” shall be an amount expressed in present value which
maximizes the aggregate present value of Payments under this Agreement without
causing any Payment under this Agreement to be subject to the Excise Tax
(defined below), determined in accordance with section 280G(d)(4) of the Code.
The term “Excise Tax” means the excise tax imposed under section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

(b)     Payments under this Agreement shall be reduced on a nondiscretionary
basis in such a way as to minimize the reduction in the economic value
deliverable to the Executive. Where more than one payment has the same value for
this purpose and they are payable at different times, they will be reduced on a
pro rata basis. Only amounts payable under this Agreement shall be reduced
pursuant to this Section.

 

6



--------------------------------------------------------------------------------

(c)     All determinations to be made under this Section shall be made by an
independent certified public accounting firm selected by the Company and agreed
to by the Executive immediately prior to the change-in-ownership or -control
transaction (the “Accounting Firm”). The Accounting Firm shall provide its
determinations and any supporting calculations both to the Company and the
Executive within 10 days of the transaction. Any such determination by the
Accounting Firm shall be binding upon the Company and the Executive. All of the
fees and expenses of the Accounting Firm in performing the determinations
referred to in this Section shall be borne solely by the Company.

8.    Noncompetition Provisions.

(a)     Noncompetition. The Executive agrees that during the Term of employment
under this Agreement prior to any termination of her employment hereunder and,
in the event of termination of the Executive’s employment by the Company for
Cause or voluntary termination of employment by the Executive (other than for
Good Reason), for a period of one year following such termination, the Executive
will not, directly or indirectly, without the prior written consent of the
Company, manage, operate, join, control, participate in, or be connected as a
stockholder (other than as a holder of shares publicly traded on a stock
exchange or the NASDAQ National Market System), partner, or other equity holder
with, or as an officer, director or employee of, any private or public
investment firm, broker dealer or real estate investment trust whose principal
business strategy is based on or who engages in the trading, sales or management
of mortgage-backed securities (the “Business”) in any geographical region in
which the Company engages in the Business (a “Competitor”). It is further
expressly agreed that the Company will or would suffer irreparable injury of the
Company in violation of the preceding sentence of this Agreement and that the
Company would by reason of such competition be entitled to injunctive relief in
a court of appropriate jurisdiction, and the Executive further consents and
stipulates to the entry of such injunctive relief in such a court prohibiting
the Executive from competing with the Company or any subsidiary or affiliate of
the Company, in the areas of Business set forth above, in violation of this
Agreement.

(b)     Right to Company Materials. The Executive agrees that all styles,
designs, lists, materials, books, files, reports, correspondence, records, and
other documents (“Company Materials”) used, prepared, or made available to the
Executive in connection with her employment by the Company shall be and shall
remain the property of the Company. Upon the termination of employment or the
expiration of the Term of employment under this Agreement, all Company Materials
shall be returned immediately to the Company, and the Executive shall not make
or retain any copies thereof. To the extent that the Executive made use of the
Executive’s personal electronics (e.g., laptop, iPad, telephone, thumb drives,
etc.) during employment with the Company, the Executive will delete all Company
property and information from such personal devices on or before the Executive’s
termination of employment. The Company shall upon termination of Executive’s
employment, provide Executive in electronic, and if requested hard-copy form,
her Microsoft Outlook contacts, or the equivalent if she used some other
contacts system.

 

7



--------------------------------------------------------------------------------

(c)     Soliciting Executives. The Executive promises and agrees that she will
not directly or indirectly solicit any of the executives of the Company to work
for any Competitor during the one-year period following her termination of
employment unless such termination is by the Company for reasons other than
Cause or by the Executive for Good Reason.

(d)     Corporate Opportunities. The Executive agrees, in accordance with
Delaware law, to first offer to the Company corporate opportunities learned of
solely as a result of her service as an officer of the Company.

9.    Confidentiality. Executive recognizes that the services to be performed by
her hereunder are special, unique and extraordinary and that, by reason of her
employment hereunder, she will acquire and have access to, Confidential
Information (defined below) concerning the operations of the Company and its
affiliates, the use or disclosure of which could cause the Company substantial
loss and damages which could not be readily calculated and for which no remedy
at law would be adequate. Accordingly, Executive agrees that at all times during
the Term and at all times thereafter, Executive will hold in strictest
confidence and safeguard, and will not use or disclose to any person or entity
except as necessary to perform her job duties hereunder, any confidential,
proprietary or trade secret information of or belonging to the Company or any
Company affiliate. “Confidential Information” shall include, but is not limited
to: (i) confidential and proprietary matters relating to the initiatives,
strategies, partnerships, investors, clients, advisors, business relations,
vendors, suppliers, contractors, personnel and programs of the Company or any
affiliate; (ii) confidential and proprietary matters relating to the business
and financial operations of the Company or any affiliate, including but not
limited to, financial data, budgets, financial statements, profits, business
plans, product or service plans, contract terms, and training and program
materials of the Company or any affiliate; (iii) confidential and proprietary
matters relating to the intellectual property of the Company or any affiliate;
and (iv) any trade secret of the Company or any affiliate (as that term is
defined by law). This Section 9 is intended to provide rights to the Company
that are in addition to, not in lieu of, those rights the Company has under the
common law or applicable statutes for the protection of trade secrets. Executive
understands and agrees that the rights and obligations set forth in this
Section 9 are perpetual and shall extend beyond Executive’s employment.

Notwithstanding the foregoing, the restrictions of this Agreement on the use and
disclosure of Confidential Information shall not apply (w) to information that
is or becomes publicly known through no fault of Executive; (x) if the
information is rightfully obtained by Executive from a third party authorized to
make such disclosure to Executive without legal restriction; (y) if the
information is identified by the Board in writing as no longer proprietary or
confidential; or (z) if the information is required in response to a legal
summons, subpoena or other lawful court order; provided that, Executive shall
promptly notify the Company in writing of any such legal requirement and assist
the Company or its designee upon request in seeking a protective order or in
objecting to such request; provided further, that any such assistance will be at
the sole cost and expense of the Company. If Executive produces any Confidential
Information pursuant to clause (z), Executive shall disclose only that portion
of the Confidential Information that she is legally compelled to disclose and,
if legally permitted to do so (unless requested by law enforcement or a
regulator not to do so) provide a copy of same to the Company.

 

8



--------------------------------------------------------------------------------

10.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by fax or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three days after mailing or 24 hours after transmission of a fax to the
respective persons named below:

 

        If to the Company:

  

Annaly Capital Management, Inc.

1211 Avenue of the Americas

41st Floor

New York, NY 10036

Attention: Chief Executive Officer

Phone: (212) 696-0100

 

        If to the Executive:

  

At such address as is on file with the

Company

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

11.    Attorney’ s Fees. In the event judicial determination or arbitration (as
provided in Section 24) is necessary for any dispute arising as to the parties’
rights and obligations hereunder, each party shall bear their own respective
costs (including attorney’s fees), unless otherwise required by statute.

12.    Section 409A.

(a)     This Agreement is intended to comply with section 409A of the Code, and
its corresponding regulations, or an exemption thereto, and payments may only be
made under this Agreement upon an event and in a manner permitted by section
409A of the Code, to the extent applicable. Severance benefits under this
Agreement are intended to be exempt from section 409A of the Code under the
“short-term deferral” exception, to the maximum extent applicable, and then
under the “separation pay” exception, to the maximum extent applicable.
Notwithstanding anything in this Agreement to the contrary, if required by
section 409A of the Code, if the Executive is considered a “specified employee”
for purposes of section 409A of the Code and if payment of any amounts under
this Agreement is required to be delayed for a period of six months after
separation from service pursuant to section 409A of the Code, payment of such
amounts shall be delayed as required by section 409A of the Code, and the
accumulated amounts shall be paid in a lump-sum payment within 10 days after the
end of the six-month period. If the Executive dies during the postponement
period prior to the payment of benefits, the amounts withheld on account of
section 409A of the Code shall be paid to the personal representative of the
Executive’s estate within 60 days after the date of the Executive’s death.

(b)     All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A
of the

 

9



--------------------------------------------------------------------------------

Code. For purposes of section 409A of the Code, each payment hereunder shall be
treated as a separate payment, and the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. In no event may the Executive, directly or indirectly, designate the
fiscal year of a payment. Notwithstanding any provision of this Agreement to the
contrary, in no event shall the timing of the Executive’s execution of the
Release, directly or indirectly, result in the Executive’s designating the
fiscal year of payment of any amounts of deferred compensation subject to
section 409A of the Code, and if a payment that is subject to execution of the
Release could be made in more than one taxable year, payment shall be made in
the later taxable year.

(c)     All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement be for expenses incurred during the period specified in this
Agreement, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a fiscal year not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other fiscal year,
(iii) the reimbursement of an eligible expense be made no later than the last
day of the fiscal year following the year in which the expense is incurred, and
(iv) the right to reimbursement or in- kind benefits not be subject to
liquidation or exchange for another benefit.

13.    No Mitigation or Offset. The Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise. The Company shall not be entitled to set off against
the amounts payable to the Executive under this Agreement any amounts earned by
the Executive in other employment after termination of employment with the
Company, or any amounts which might have been earned by the Executive in other
employment had such other employment been sought.

14.    Termination of Prior Agreements. Upon commencement of the Term, this
Agreement terminates and supersedes any and all prior agreements and
understandings between the parties with respect to employment or with respect to
the compensation of the Executive by the Company.

15.    Resignation of Positions. Effective as of the date of any termination of
employment, the Executive will resign from all Company-related positions,
including as an officer and director of the Company and its parents,
subsidiaries and affiliates.

16.    Assignment; Successors. This Agreement is personal in its nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided that,
in the event of the merger, consolidation, transfer, or sale of all or
substantially all of the assets of the Company with or to any other individual
or entity, this Agreement shall, subject to the provisions hereof, be binding
upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.

17.    Governing Law. This Agreement and the legal relations thus created
between the parties hereto shall be governed by and construed under and in
accordance with the laws of the State of New York.

 

10



--------------------------------------------------------------------------------

18.    Entire Agreement; Headings.     This Agreement embodies the entire
agreement of the parties respecting the matters within its scope and may be
modified only in writing. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

19.    Waiver; Modification. Failure to insist upon strict compliance with any
of the terms, covenants, or conditions hereof shall not be deemed a waiver of
such term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.

20.    Severability. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any statute or
public policy, only the portions of this Agreement that violate such statute or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

21.     Indemnification; Directors and Officers Insurance. In the Executive’s
capacity as an employee of the Company or any subsidiary or affiliated entity,
or serving or having served as an employee at the Company’s request, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent allowed by law, the Company’s Articles of Incorporation and Bylaws or any
indemnification agreement between the Company and the Executive, from and
against any and all losses, claims, damages, liabilities, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, in which the Executive may be
involved, or threatened to be involved, as a party or otherwise by reason of the
Executive’s status as an employee of the Company, or which relate to or arise
out of the Company, its assets, business or affairs. At the Executive’s request,
the Company shall advance all reasonable expenses incurred by the Executive in
connection with the investigation, defense, settlement or appeal of any civil or
criminal action or proceeding referenced in this Section, including but not
necessarily limited to, reasonable fees of legal counsel, expert witnesses or
other litigation-related expenses. The obligations of this paragraph shall
survive the expiration or termination of the Executive’s employment with the
Company. During the Term and for six years following the date of the Executive’s
termination as an officer of the Company, the Company (or any successor thereto)
shall provide comprehensive coverage under the Company’s officers and directors
insurance policy (or policies) on substantially the same terms and levels that
it provides to its senior executive officers, at the Company’s sole cost.

22.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

11



--------------------------------------------------------------------------------

23.    Successor Sections. References herein to sections, rules or regulations
of the Code or other applicable law shall be deemed to include any successor
sections, rules or regulations.

24.    Arbitration. Any dispute, claim or controversy arising out of or in
relation to this Agreement, which the Executive and the Company are unable to
resolve shall be determined by the decision of a board of arbitration consisting
of a single arbitrator selected in accordance with the Employment Rules of the
American Arbitration Association upon application made to it for such purpose by
either the Company or the Executive. The arbitration proceedings shall take
place in New York, New York or such other place as shall be agreed to by the
parties. The Arbitrator shall reach and render a decision in writing.     Any
award shall be rendered on the basis of the substantive law governing this
Agreement.

Any decision made by the Arbitrator shall be final, binding and conclusive on
the Executive and the Company and entitled to be enforced to the fullest extent
permitted by law and entered in any court of competent jurisdiction. The Company
shall bear all of the costs of arbitration, except for the attorneys’ fees
incurred by the Executive, which fees shall be subject to Section 11 hereof.

25.     Third Party Beneficiary. The Company and the Executive each hereby
designate Annaly as a third-party beneficiary of this Agreement having the right
to enforce the Agreement.

26.    Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation. The
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

27.    Company Policies.     This Agreement and the compensation payable
hereunder, other than the Guaranteed Bonuses, shall be subject to any applicable
clawback or recoupment policies, share trading policies, and other policies that
may be implemented by the Board from time to time with respect to officers of
the Company.

28.    Acknowledgment of Full Understanding.     THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT EXECUTIVE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO
THIS AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF EXECUTIVE’S CHOICE
BEFORE SIGNING THIS AGREEMENT.

[REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has hereunto signed this Agreement,
as of the date first above written.

 

ANNALY CAPITAL MANAGEMENT, INC. By:  

/s/ Thomas Hamilton

Name:   Thomas Hamilton Title:   Chair of the Board of Directors

 

By:  

/s/ Serena Wolfe

Name:   Serena Wolfe

 

13



--------------------------------------------------------------------------------

Exhibit A

 

  •  

Treasurer, Finance Committee and Board of Directors for Non-traditional
Employment for Women (NEW), a New York based not for profit.

 

  •  

Trustee, Urban Land Institute, Chair for Global WLI and Chair of ULI’s National
Audit Committee.

 

  •  

Member of Best Financial Practices Committee for NAREIT

 

14



--------------------------------------------------------------------------------

Exhibit B

Form of Release

( see attached )

 

15



--------------------------------------------------------------------------------

LOGO [g857298g0211083648587.jpg]

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

This Confidential Separation and Release Agreement (the “Agreement”), entered
into as of XXX, is by and between Annaly Capital Management, Inc., a Maryland
corporation (the “Company”) and Serena Wolfe (the “Employee”) (collectively, the
“parties”).

WHEREAS, Employee is an at-will employee of the Company and holds and has held
various titles and responsibilities with respect to the Company;

WHEREAS, Employee and the Company are parties to an Employment Agreement dated
            , 2020 (the “Employment Agreement”);

WHEREAS, pursuant to Section 6 of the Employment Agreement, upon Employee’s
termination from employment by the Company other than for Cause (as defined in
the Employment Agreement); upon termination by Employee for Good Reason (as
defined in the Employment Agreement), or upon termination on account of death or
Disability (as defined in the Employment Agreement) on or before December 31,
2021, Employee is entitled to certain termination compensation;

WHEREAS, effective as of the date of the Separation Date (as defined below),
Employee ceases to hold any positions with the Company or any of its
subsidiaries or affiliates, any delegation of authority to Employee will be
revoked, and Employee will not represent or take any action on behalf of the
Company; and

WHEREAS, Employee and the Company wish to enter into this Agreement to provide
the Company together with its subsidiaries, affiliates and related parties, with
a release of claims;

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth
in this Agreement, the Employee and the Company have agreed and do hereby agree
as follows:

1.     Termination of Employment. The Employee acknowledges and agrees that the
Employee’s employment with the Company, including all offices and positions the
Employee holds with any member of the Company and its subsidiaries and
affiliates, shall terminate effective XXX (the “Separation Date”). The Company
agrees to continue to pay the Employee the Employee’s normal accrued and unpaid
base salary (on a pro rata basis) through XXX (the “Last Day Paid Date”)
pursuant to the Company’s normal payroll practices. Upon execution and return of
this Agreement, and the Employee’s return of all Company property as provided
for in Section 9 of this Agreement, the Company agrees to provide the Employee
with the payments and benefits set forth below:

(a) Separation Payment. The Company will provide the Employee the payments due
in Section 6 of the Employment Agreement, and to the extent applicable, as
limited in Section 7 of the Employment Agreement (the “Separation Payment”). The
Company agrees to also provide the Employee with the cash equivalent of the
Employee’s accrued but unused vacation time earned through the Separation Date
pursuant to the Company’s normal payroll practices.



--------------------------------------------------------------------------------

(b) Outplacement Services.     The Company agrees to provide the Employee
outplacement services for six months following the Separation Date.

(c) No Additional Benefits or Payments.    The Employee acknowledges that the
termination of employment does not entitle the Employee to the acceleration of
any benefits or termination payments except as set forth in this Agreement.

2.    Employee Acknowledgement.     Employee acknowledges and agrees that the
Company has provided Employee with all monies and benefits to which the Employee
is owed relating to the Employee’s employment with the Company, including, but
not limited to, all wages earned, bonuses, vacation pay, and that no other
amounts are due to the Employee other than as set forth in this Agreement. The
Employee further acknowledges that Employee has received all leave (paid or
unpaid) for which the Employee was eligible during the Employee’s employment.
The Employee further acknowledges and agrees that the Company’s agreement to
provide the payments and benefits contained in Section 1 of this Agreement is
solely in exchange for the promises, releases and agreements of Employee set
forth in this Agreement. Employee acknowledges and agrees that Employee is
required to execute and continue to comply with the terms of this Agreement as a
condition to receiving the payments and benefits contained in Section 1 of this
Agreement, and would not be entitled to the payments and benefits contained in
Section 1 of this Agreement if Employee did not do so.

3.    General Release of Claims.

3.1. In exchange for the consideration provided under this Agreement, which
Employee acknowledges is acceptable and satisfactory to Employee, Employee, for
and on behalf of Employee and each of Employee’s heirs, administrators,
executors,    personal representatives, beneficiaries, successors and assigns,
fully and completely releases the Company together with its affiliates, and each
of their respective current and former officers, directors, managers, members,
partners, shareholders, agents, employees, employee benefit plans and
fiduciaries, trustees, insurers, representatives, attorneys, transferees,
recordkeepers, service providers, successors and assigns (collectively, the
“Releasees”), collectively, separately, and severally, of and from any and all
claims, grievances, injuries, agreements, covenants, promises, demands, damages,
causes of action, debts, liabilities, controversies, judgments, arbitrations,
sums of money, wages, attorneys’ fees, costs, and suits of every kind and nature
whatsoever, foreseen, unforeseen, known or unknown, which Employee has had, now
has, or may have against the Releasees from the beginning of time up until the
time Employee signs this Agreement, which arise out of or relate in any way to
Employee’s employment relationship with the Company or the Releasees or other
associations with the Company or the Releasees or any termination thereof, with
the exception of (i) any claims which cannot be waived by private agreement;
(ii) any claims which may arise after the date Employee signs this Agreement;
(iii) any claims for breach of this Agreement or Section 6 of the Employment
Agreement; (iv) any claims by Employee for indemnification, advancement or
insurance coverage for Employee’s acts or omissions while employed with the
Company or any of its affiliates under the Employment Agreement, any articles of
incorporation, bylaws, operating agreement, directors and officers insurance
policy, or other applicable plan, document, agreement, or insurance policy;
(v) any claim or right Employee may have under COBRA; (vi) any claim or right
Employee may have for unemployment insurance or workers’ compensation benefits;
or (vii) any vested benefits under the written terms of a qualified employee
pension benefit plan.

3.2. Without limiting the generality of the foregoing, this waiver, release, and
discharge includes any claim or right, to the extent legally capable of being
waived, based upon or arising under any federal, state or local fair employment
practices and equal opportunity laws, including, but not limited to, all claims
arising under any federal, state or local statute or ordinance, constitutional
provision, public policy or common law, including all claims under the Age
Discrimination in Employment Act of

 

2



--------------------------------------------------------------------------------

1967 (“ADEA”), as amended by the Older Workers’ Benefits Protection Act of 1990
(“OWBPA”), Title VII of the Civil Rights Act of 1964, the Equal Pay Act, the
Civil Rights Act of 1866, the Civil Rights Act of 1871, Employee Order 11246,
the Employee Retirement Income Security Act of 1974 (“ERISA”) (including, but
not limited to, claims for unvested benefits and claims for breach of fiduciary
duty under ERISA), the Americans with Disabilities Act, the Rehabilitation Act
of 1973, the Family and Medical Leave Act of 1993, the Worker Adjustment and
Retraining Notification Act, the New York Executive Law, including its Human
Rights Law, the New York Retaliatory Action By Employers Law, the New York Civil
Rights Law, the New York Labor Law, the New York City Administrative Code,
including its Human Rights Law, the New York State Constitution, including any
amendments thereto, and all claims for breach of any express or implied
contract, all claims for breach of any covenant of good faith and fair dealing,
all claims for promissory estoppel or detrimental reliance, all claims for
wages, bonuses, incentive compensation, fringe benefits and severance allowances
or entitlements, all tort claims, all claims for compensatory or punitive
damages, or any other claim for damages or injury of any kind whatsoever, and
all claims for monetary recovery, including, without limitation, attorneys’ fees
and related expenses, experts’ fees and related expenses, medical fees and
related expenses, and all other costs and disbursements. Employee hereby
irrevocably and unconditionally waives and relinquishes any right to obtain or
receive reinstatement or any monetary, injunctive, or other relief through any
suit, complaint, action or proceeding commenced or maintained in any court,
agency, or other forum by Employee or on Employee’s behalf for or on account of
any of the claims released in this Agreement.

4.     Nothing herein shall prevent Employee from filing a charge or complaint
with the Equal Employment Opportunity Commission (“EEOC”) or similar federal or
state agency or Employee’s ability to participate in any investigation or
proceeding conducted by such agency; provided, however, that, to the fullest
extent permitted by law, Employee is waiving any right to recover monetary
damages or any other form of personal relief in connection with any such charge,
complaint, investigation or proceeding. To the extent Employee receives any
personal or monetary relief in connection with any such charge, complaint,
investigation or proceeding, the Company will be entitled to an offset for the
payments made pursuant to Section 1 of this Agreement to the extent determined
by a court of competent jurisdiction.

5.     Confidentiality.     Unless, until, and to the extent publicly disclosed
by the Company, the parties agree to maintain the confidentiality of this
Agreement, and to refrain from disclosing or making reference to its terms,
except (a) as may be required by law; or (b) with Employee’s accountant or
attorney for the sole purposes of obtaining, respectively, financial or legal
advice; (c) with Employee’s immediate family members; (d) with employees,
agents, attorneys, accountants, directors and/or officers of the Company as
reasonably required to implement this Agreement (the parties in clauses (b), (c)
and (d), “Permissible Parties”); provided that the Permissible Parties agree to
keep the terms of this Agreement confidential. Employee agrees to keep
confidential any non-public information relating to the Company, and/or its
subsidiaries and affiliates. The parties acknowledge and agree that any
disclosure of any information by Employee or the Permissible Parties contrary to
the provisions of this Agreement shall be a breach of this Agreement. Employee
likewise acknowledges and agrees to abide by the provisions of any and all
confidentiality agreements Employee executed with the Company or any affiliate
thereof, the terms of which shall remain in full force and effect.

6.     Permitted Conduct.     Nothing in this Agreement shall prohibit or
restrict Employee, the Company, or their respective attorneys from: (i) making
any disclosure of relevant and necessary information or documents in any action,
investigation, or proceeding relating to this Agreement, or as required by law
or legal process; or (ii) participating, cooperating, or testifying in any
action, investigation, or proceeding with, or providing information to, any
self-regulatory organization, governmental agency or legislative body, including
but not limited to, the EEOC or similar state or local agency, or the Company’s
Legal Department, provided that, to the extent permitted by law, upon receipt

 

3



--------------------------------------------------------------------------------

of any subpoena, court order or other legal process compelling the disclosure of
any Company or Employee confidential information or documents, the disclosing
party gives prompt written notice to the other party so as to permit such other
party to protect such party’s interests in confidentiality to the fullest extent
possible.

7.     Non-Disparagement.     Except as expressly permitted in Section 6 of this
Agreement, Employee agrees that Employee shall not at any time make any written
or verbal comments or statements of a defamatory or disparaging nature, in any
manner, including, but not limited to, via the Internet on any website, blog,
forum, or other electronic or social media, whether anonymous or not, regarding
the Company and/or the Releasees or their personnel or business and Employee
shall not take any action that would cause the Company and/or the Releasees or
their personnel or business any embarrassment or humiliation or otherwise cause
or contribute to their being held in disrepute. Except as expressly permitted in
Section 6 of this Agreement, the Company’s officers and directors shall not at
any time make any written or verbal comments or statements of a defamatory or
disparaging nature, in any manner, including, but not limited to, via the
Internet on any website, blog, forum, or other electronic or social media,
whether anonymous or not, regarding the Employee, and the Company’s directors
and officers shall not take any action that would cause Employee any
embarrassment or humiliation or otherwise cause or contribute to her being held
in disrepute. The Company agrees that it will not issue, authorize or condone
any action that would disparage Employee.

8.     Cooperation. Employee agrees that upon the Company’s reasonable notice to
Employee, Employee shall cooperate with the Company and its counsel (including,
if necessary, preparation for and appearance at depositions, hearings, trials or
other proceedings) with regard to any past, present or future legal or
regulatory matters that relate to or arise out of matters Employee has knowledge
about or have been involved with during Employee’s employment with the Company.
In the event that such cooperation is required, Employee will be reimbursed for
reasonable expenses incurred in connection therewith.

9.     Return of Property. Employee represents that Employee has returned to the
Company all material Company property, including, without limitation, all
mailing lists, reports, files, memoranda, records, computer hardware, software,
credit cards, door and file keys, computer access codes or disks and
instructional manuals, and other physical or personal property, any documents or
other materials which are necessary for the Company to comply with its
obligations under the Code of Ethics, regardless of who created the foregoing
materials, and that, other than as set forth in Section 8(b) of the Employment
Agreement, Employee will not retain any copies, duplicates, reproductions or
excerpts thereof. Furthermore, should the Employee or the Company discover that
the Employee inadvertently possesses any of the documents or materials described
in this Section for which Employee is not otherwise authorized to maintain,
Employee agrees to return any such documents or materials to the Company
immediately, and to permanently delete any electronic copies of such records
from any personal computing device in Employee’s possession.

10.    Acknowledgments. Employee hereby acknowledges that:

10.1. The Company advises Employee to consult with an attorney before signing
this Agreement;

10.2. Employee has obtained independent legal advice from an attorney of
Employee’s own choice with respect to this Agreement, or has knowingly and
voluntarily chosen not to do so;

 

4



--------------------------------------------------------------------------------

10.3. Employee has freely, voluntarily and knowingly entered into this Agreement
after due consideration;

10.4. In exchange for Employee’s waivers, releases and commitments set forth in
this Agreement, the payments, benefits and other considerations that Employee is
receiving pursuant to this Agreement exceed any payment, benefit or other thing
of value to which Employee would otherwise be entitled, and are just and
sufficient consideration for the waivers, releases and commitments set forth
herein;

10.5. Employee acknowledges that, if Employee elects to sign this Agreement, the
executed Agreement must be returned to the Company’s General Counsel (or if
none, an appropriate executive of the Company) by email, overnight mail, or U.S.
mail.

10.6. No promise or inducement has been offered to Employee, except as expressly
set forth herein, and Employee is not relying upon any such promise or
inducement in entering into this Agreement. Employee’s employment remains
at-will and this Agreement does not confer upon Employee any right or obligation
to continue in the employ of the Company for any period of time; and

10.7. Employee acknowledges that the date on which Employee signs the Agreement
shall be considered the “Effective Date” of the Agreement.

11.     Non-Admission. It is understood and agreed that neither the execution of
this Agreement, nor the terms of the Agreement, constitute an admission of
liability to Employee by the Company or the Releasees, and such liability is
expressly denied. It is further understood and agreed that no person shall use
the Agreement, or the consideration paid pursuant thereto, as evidence of an
admission of liability, inasmuch as such liability is expressly denied.

12.     Assignment; Successors. This Agreement is personal in its nature and
none of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided that,
in the event of the merger, consolidation, transfer, or sale of all or
substantially all of the assets of the Company with or to any other individual
or entity, this Agreement shall, subject to the provisions hereof, be binding
upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.

13.    Governing Law. This Agreement shall be construed, performed, enforced and
in all respects governed in accordance with the laws of the State of New York,
without giving effect to the principles of conflicts of law thereof. This
Agreement does not supersede Section 24 of the Employment Agreement, which is
incorporated herein.

14.    Entire Agreement; Headings. This Agreement embodies the entire agreement
of the parties and replaces any other oral or written agreement between Employee
and the Company relating to the subject matter of this Agreement. Section
headings in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

15.     Waiver; Modification. Failure to insist upon strict compliance with any
of the terms, covenants, or conditions hereof shall not be deemed a waiver of
such term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified or
amended in any respect except by a writing executed by each party hereto.

 

5



--------------------------------------------------------------------------------

16.     Severability. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any statute or
public policy, only the portions of this Agreement that violate such statute or
public policy shall be stricken. All portions of this Agreement that not violate
any statute or public policy shall continue in full force and effect, to be read
and construed as if such provisions were originally deleted. Further, any court
order striking any portion of this Agreement shall modify the stricken terms as
narrowly as possible to give as much effect as possible to the intentions of the
parties in entering this Agreement.

17.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original and all of which together will
constitute one and the same agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Employee has hereunto signed this Agreement, as
of the date written.

 

ANNALY CAPITAL MANAGEMENT, INC. By:  

         

Name:  

 

Title:  

 

Date:  

 

I HAVE READ THIS AGREEMENT. I UNDERSTAND THAT I AM GIVING UP IMPORTANT RIGHTS. I
AM AWARE OF MY RIGHT TO CONSULT WITH AN ATTORNEY OF MY OWN CHOOSING. I SIGN THIS
AGREEMENT FREELY AND VOLUNTARILY, WITHOUT DURESS OR COERCION.

 

UNDERSTOOD, AGREED TO AND ACCEPTED

WITH THE INTENTION TO BE LEGALLY

BOUND:

EMPLOYEE By:  

         

Name:  

 

Date:  

 

 

7